Petition for Writ of Mandamus Denied and Memorandum Opinion filed
December 21, 2012




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-12-01148-CV



                  IN RE THANH JOHN VAN, M.D., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2012-72839

                      MEMORANDUM OPINION

      On December 20, 2012, relator filed a petition for writ of mandamus in this
Court. See Tex. Gov’t Code Ann. §22.221 (Vernon 2004); see also Tex. R. App.
P. 52. In the petition, relator asks this Court to compel the Honorable Jeff
Shadwick, presiding judge of the 55th District Court of Harris County to vacate his
order of December 18, 2012.
      The petition for writ of mandamus is denied. See Tex. R. App. P. 52.8(a).
The stay order issued by this Court on December 20, 2012, in trial court cause
number 2012-72839, styled In Re Ray Immonen, is lifted.



                                             PER CURIAM



Panel consists of Justices Frost, Christopher, and Jamison.




                                         2